EXHIBIT 10.23

T-SPAN SYSTEMS CORPORATION

EXEMPT EMPLOYEE LETTER AGREEMENT

December 30th, 1999

Dear Mr. David Torre:

On behalf of T-Span Systems Corporation, a Delaware corporation (the “Company”),
I am pleased to extend you an offer to join the Company. This letter sets forth
the basic terms and conditions of your employment with the Company. We would
like you to begin your employment with the Company on a date to be mutually
agreed upon, but no later than February 1st , 2000. By signing this letter, you
will be agreeing to these terms. It is important that you understand clearly
both what your benefits are and what is expected of you by the Company.

 

1. Salary. You will be paid an annual base salary of $175,000, less regular
payroll deductions, which covers all hours worked. Generally, your salary will
be reviewed annually but the Company reserves the right to change your
compensation from time to time on reasonable notice. In addition, you will
receive a $15,000 signing bonus.

 

2. Stock Option. You will receive an option to purchase 135,000 shares of the
common stock of the Company. The option will vest over a period of four
(4) years with a one-year cliff.

 

3. Duties. Your job title will be VP of Administration and Controller. Your
responsibilities will include all financial planning, policies, and controls as
well as administrative functions such as legal, HR, MIS/telecom and purchasing,
but you may be assigned other duties as needed and your duties may change from
time to time on reasonable notice, based on the needs of the Company and your
skills, as determined by the Company.

As an exempt employee, you are required to exercise your specialized expertise,
independent judgment and discretion to provide high-quality services. You are
required to follow office policies and procedures adopted from time to time by
the Company and to take such general direction as you may be given from time to
time by your superiors. The Company reserves the right to change these policies
and procedures at any time. (Also see Adjustments and Changes in Employment
Status). You are required to devote your full energies, efforts and abilities to
your employment, unless The Company expressly agrees otherwise. You are not
permitted to engage in any business activity that competes with the Company.

 

4. Hours of Work. As an exempt employee, you are expected to work the number of
hours required to get the job done. However, you are generally expected to be
present during normal working hours of the Company. Normal working hours will be
established by the Company and may be changed as needed to meet the needs of the
business.

 

5. Adjustments and Changes in Employment Status. You understand that the Company
reserves the right to make personnel decisions regarding your employment,
including but not limited to decisions regarding any promotion, salary
adjustment, transfer or disciplinary action, up to and including termination,
consistent with the needs of the business.

 

6. Proprietary Information Agreement. You will be required to sign and abide by
the terms of the enclosed proprietary information agreement, which is
incorporated into this agreement by reference as Exhibit A.

 

7. Immigration Documentation. Please be advised that your employment is
contingent on your ability to prove your identity and authorization to work in
the U.S. for the Company. You must comply with the Immigration and
Naturalization Service’s employment verification requirements.

 

1



--------------------------------------------------------------------------------

8. Representation and Warranty of Employee. You represent and warrant to the
Company that the performance of your duties will not violate any agreements with
or trade secrets of any other person or entity.

 

9. Employee Benefits. You will be eligible for paid vacation, sick leave and
holidays. You will be provided with health insurance benefits and dental
insurance benefits, as provided in our benefit plans. These benefits may change
from time to time. You will be covered by workers’ compensation insurance and
State Disability Insurance, as required by state law.

 

10. Term of Employment. Your employment with the Company is “at-will.” In other
words, either you or the Company can terminate your employment at any time for
any reason, with or without cause and with or without notice.

If you are terminated without cause, you will receive two weeks’ notice or two
weeks’ pay in lieu of notice. Termination for cause requires no notice and no
additional pay.

 

11. Dispute Resolution Procedure. Subject to Subparagraph (e) of this Section,
you and the Company (“the parties”) agree that any dispute arising out of or
related to the employment relationship between them, including the termination
of that relationship and any allegations of unfair or discriminatory treatment
arising under state or federal law or otherwise, shall be resolved by final and
binding arbitration, except where the law specifically forbids the use of
arbitration as a final and binding remedy. The following dispute resolution
procedure shall apply:

 

  (a) The party claiming to be aggrieved shall furnish to the other party a
written statement of the grievance identifying any witnesses or documents that
support the grievance and the relief requested or proposed.

 

  (b) The responding party shall furnish a statement of the relief, if any, that
it is willing to provide, and the witnesses or documents that support its
position as to the appropriate action. The parties can mutually agree to waive
this step. If the matter is not resolved at this step, the parties shall submit
the dispute to nonbinding mediation before a mediator to be jointly selected by
the parties. The Company will pay the cost of the mediation.

 

  (c) If the mediation does not produce a resolution of the dispute, the parties
agree that the dispute shall be resolved by final and binding arbitration. The
parties shall attempt to agree to the identity of an arbitrator, and, if they
are unable to do so, they will obtain a list from the Federal Mediation and
Conciliation Service and select an arbitrator by striking names from that list.

The arbitrator shall have the authority to determine whether the conduct
complained of in paragraph (a) of this section violates the rights of the
complaining party and, if so, to grant any relief authorized by law; provided,
however, the parties agree, that for violations of the employee’s trade secret
obligations, the Company retains the right to seek preliminary injunctive relief
in court in order to preserve the status quo or prevent irreparable injury
before the matter can be heard in arbitration. The arbitrator shall not have the
authority to modify, change or refuse to enforce the terms of any employment
agreement between the parties. In addition, the arbitrator shall not have the
authority to require the Company to change any lawful policy or benefit plan.

The hearing shall be transcribed. The Company shall bear the costs of the
arbitration if the employee prevails. If the Company prevails, the employee will
pay half the cost of the arbitration or $500, whichever is less. Each party
shall be responsible for paying its own attorneys fees.

Subject to subparagraph (e) of this Section, arbitration shall be the exclusive
final remedy for any dispute between the parties, including but not limited to
disputes involving claims for discrimination or harassment (such as claims under
the Fair Employment and Housing Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, or the Age

 

2



--------------------------------------------------------------------------------

Discrimination in Employment Act), wrongful termination, breach of contract,
breach of public policy, physical or mental harm or distress or any other
disputes, and the parties agree that no dispute shall be submitted to
arbitration where the party claiming to be aggrieved has not complied with the
preliminary steps provided for in paragraphs (a) and (b) above.

The parties agree that the arbitration award shall be enforceable in any court
having jurisdiction to enforce this Agreement, so long as the arbitrator’s
findings of fact are supported by substantial evidence on the whole and the
arbitrator has not made errors of law.

 

  (d) The company reserves the right to modify, change or cancel this provision
upon 30 days written notice. However, such cancellation shall not affect matters
which have already been submitted to arbitration.

 

  (e) Notwithstanding anything to the contrary in the foregoing, either party
may bring an action in a court of competent jurisdiction located in or serving
Santa Clara County regarding or relating to matters involving the Company’s
Proprietary Information.

 

12. Integrated Agreement. Please note that this Agreement supersedes any prior
agreements, representations or promises of any kind, whether written, oral,
express or implied between the parties hereto with respect to the subject
matters herein. It constitutes the full, complete and exclusive agreement
between you and the Company with respect to the subject matters herein. This
agreement cannot be changed unless in writing, signed by you and the President.

 

13. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected; and, the parties shall use their best
efforts to find an alternative way to achieve the same result.

We look forward to your joining our organization. In order to confirm your
agreement with and acceptance of these terms, please sign one copy of this
letter and return it to me. The other copy is for your records. If there is any
matter in this letter which you wish to discuss further, please do not hesitate
to speak to me.

 

Very truly yours,

 

T-SPAN SYSTEMS CORPORATION

By:   /s/ Richard Redelfs Title:   Chief Executive Officer

I agree to the terms of employment set forth in this Agreement.

 

/s/ David Torre

    1/3/00     David Torre     Date  

 

3



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE’S PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

4